Shaw C. J.
delivered the opinion of the Court.
1. This question goes entirely wide of the question, whether money or bank notes of a debtor can be attached on mesne process or execution, if found by the officer in the debtor’s own custody or that of another person ; and this may be a difficult question upon the authorities. In the case hereafter cited from Cranch, the Supreme Court of the United States considered that it might be. [See Revised Stat. c. 97, § 20, 21.]
2. The circumstance which appears in the present case, that the officer held Mr. Proctor’s check, and not actual money, makes no difference. As a check, it is contended by the plaintiff, that it was not liable to be attached, because nobody could claim payment but the payee or holder, and because it was in the nature of a contract and security for money, constituting not visible and tangible property, but a chose in action. It is very clear that, as a chattel, it was not liable to attachment.
But on the other hand, we think the officer was not the less liable because he had not collected money. It was his own check, he received it as money, he became immediately ¡able as for money, and he is to be deemed in the same condition as if he had received bank notes or cash.
3. This brings it to the general question, whether an officer, who has received money on execution, can, before payment over, receive a writ against such execution creditor, and on such writ attach the money, and excuse the non-payment to the judgment creditor, on the ground of such attachment. We consider this question to have been for a considerable time settled in this Commonwealth.
*464In several cases decided about twenty-five years ago, it was settled, that an-officer could not be held as the trustee of the execution creditor, on an attachment, after having received the amount of the execution. Wilder v. Bailey, 3 Mass. R. 289 j Pollard v. Ross, 5 Mass. R. 319 ; Staples v. Staples, 4 Greenl. 532.
The grounds and principles upon which those decisions proceeded apply quite as strongly to exclude the right of attachment, claimed in the present case. The sheriff is an officer of the law, and the property is quasi in the custody of the law; and the money thus received, before payment to the creditor, cannot be considered as the property of the creditor.
The same point was expressly decided by the Supreme Court of the United States, in the case of Turner v. Fendall, 1 Cranch, 134, and this case was cited and relied on as one of the principal grounds of decision, by one of the judges, in Wilder v. Bailey, in this Commonwealth.
It was argued, that the attachment was warranted by the principles of the St. 1822, c. 93, regulating attachments, though not within the letter of that act. But the Court are of opinion that there is no analogy between that and the present case, and that the statute is founded on different principles. By the statute, money in the hands of an officer is rendered liable to attachment on mesne process or execution, because it is the proceeds of property, which would itself be liable to such attachment. The obvious policy and the direct purpose of that law is, to authorize a sale, in certain cases, in order to avoid expense of keeping, fall of price and the loss qf market, waste and decay, and to substitute indestructible money for destructible goods. As the goods, if they had remained specifically, would have been liable to further attachment, it was reasonable to provide that the money should be subjected to tne same liability.
Under the circumstances of the case, we are all of opinion, that the plaintiff is entitled to the statute damages.

Defendant to be defaulted